Mikoll, J. (concurring in part and dissenting in part).
I respectfully dissent from so much of the majority’s opinion as affirms Supreme Court’s grant of summary judgment in favor of defendant International Paper Company dismissing plaintiffs claim brought pursuant to Labor Law § 241 (6). In my view International did not make out a prima facie case demonstrating its entitlement to summary judgment (see, Blair v Rosen-Michaels, Inc., 146 AD2d 863; Amedure v Standard Furniture Co., 125 AD2d 170, 172) and plaintiff has sufficiently demonstrated that a question of fact exists regarding whether International violated regulations 12 NYCRR 23-1.24 and 23-1.25 regarding proper scaffolding (see, Gregory v General Elec. Co., 131 AD2d 967, 969-970). I find the majority’s reliance on Simon v Schenectady N. Congregation of Jehovah’s Witnesses (132 AD2d 313, 317) misplaced as there this court noted "that nowhere in plaintiffs pleadings or submissions on the motion or this appeal does he make reference to any of the regulations adopted pursuant to Labor Law § 241 (6). Nor does plaintiff allege any type of negligent conduct by defendant other than the failure to provide a helper”. Accordingly, in my view the order entered May 2, 1991 should be reversed and the motion of International for summary judgment denied in its entirety.